974 F.2d 1333
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Isaiah WILSON, JR., Defendant-Appellant.
No. 91-5127.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-89-2-5)
William R. Shell, Wilmington, North Carolina, for Appellant.
Richard Hancock Moore, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Isaiah Wilson appeals from the sentence imposed by the court following his conviction of mail fraud in violation of 18 U.S.C. § 1341 (1988).  We affirm.


2
At Wilson's original sentencing the district court imposed a twolevel enhancement under United States Sentencing Commission, Guidelines Manual, § 3A1.1 (Nov. 1991).  On appeal, this Court reversed the decision of the district court to the extent it enhanced Wilson's sentence under § 3A1.1.   United States v. Wilson, 913 F.2d 136 (4th Cir. 1990).  In accordance with this Court's mandate, the district court resentenced Wilson and did not enhance the sentence under § 3A1.1.


3
Wilson appeals.*  Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), concluding that the appeal is without merit.  Wilson was notified of his right to file a supplemental brief raising any additional issues he wished considered, but he has failed to do so.


4
A thorough review of the record demonstrates that the district court properly applied the guidelines in resentencing Wilson.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the sentence imposed.


5
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. § 3006A (West 1985 & Supp. 1992), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Accordingly, we deny counsel's motion for leave to withdraw.


6
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Wilson's notice of appeal, which was filed pro se, was timely under  Houston v. Lack, 487 U.S. 266 (1988)